Citation Nr: 1823935	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected cervical strain.

2.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to service-connected cervical strain. 

3.  Entitlement to an increased rating in excess of 20 percent for cervical strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother, M.A.B.


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from December 1990 to June 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Subsequently, the case was transferred to the RO in Jackson, Mississippi.  

In March 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In June 2016, the Board remanded the issues for further development.  

The issue of service connection for right upper extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder is not related to his military service, was not incurred in military service, nor is it caused or aggravated by his service-connected cervical strain.  

2.  The Veteran's cervical strain has been manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees and guarding which resulted in an abnormal gait or abnormal spinal contour; ankylosis and intervertebral disc syndrome were not manifested.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for a rating in excess of 20 percent for the Veteran's cervical strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71(a), Diagnostic Code 5237 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent and relevant records have been obtained, to the extent available.  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues decided herein.

II.  Factual Background, Legal Criteria, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal decided herein.

A.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires competent evidence of: (1) a diagnosis of the disability for which service connection is being sought; (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
	
Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

With chronic disease shown as such in service (or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

The Veteran is seeking service connection for a right shoulder disorder and for right upper extremity radiculopathy, to include as secondary to service-connected cervical strain.  The Veteran asserts that his cervical strain caused numbness, tingling, and pain in his right arm and shoulder.  See generally, November 2009 Statement in Support of Claim, August 2010 Notice of Disagreement, and March 2016 Hearing Testimony.   

Service treatment records are silent for any signs, symptoms, or diagnosis of a right shoulder disorder.  For example, the Veteran's June 1990 Report of Medical Examination and Report of Medical History did not note any right shoulder disabilities.  However, in a February 1992 record, it was noted that the Veteran complained of left shoulder pain due to lifting heavy objects; he was diagnosed with recurring muscle strain of the left shoulder.  The Veteran's June 1992 Report of Medical History and Report of Medical Examination for separation were silent for any right shoulder complaints.  However, on his June 1992 Report of Medical History, the Veteran noted having trouble with his knees and neck.    

Postservice treatment records show that the Veteran had shoulder problems.  During a September 1992 VA examination, the Veteran reported that he had pain in his neck and right shoulder, which began while he was in the military.  In February 1997, it was noted that the Veteran had chronic neck and shoulder pain.  In June 1997, the Veteran was afforded a VA examination.  He complained of pain in his left shoulder over the anterior aspect of the shoulder joint.  An examination of the Veteran's shoulders showed full forward flexion and full abduction of both shoulders.  The VA examiner noted that there was no evidence of any neurological abnormality over the upper extremities.  An August 2005 VA treatment record showed that the Veteran complained of right lateral neck pain with radiation to the right shoulder for four days after being in a car accident. 

A June 1994 private treatment record showed that the Veteran was involved in a car accident in September 1993, which aggravated his neck condition and caused numbness and tingling in his arms, which had not been there before.  

In May 2012, the Veteran was afforded a VA examination for his shoulder and arm conditions.  The Veteran was not diagnosed with any right shoulder disability.  The VA examiner noted that there were no objective findings or radiography to support the Veteran's right shoulder condition.  However, in December 2016, a VA examiner diagnosed with Veteran with arthralgia, or joint pain.  

Based on the foregoing, the Veteran is not entitled to service connection on a direct basis, chronic disease presumptive basis or on the basis of continuity of symptomatology.  See 38 C.F.R. § 3.303, 3.307 (2017).  The Veteran has been diagnosed with arthralgia, or joint pain, which is not a chronic disease listed under 38 C.F.R. § 3.309(a).  

Next, the Board must look to the medical opinions of record to determine whether service connection is warranted on a direct basis or secondary basis for his right shoulder disorder.  

First, the Board notes that the record reflects that the Veteran has been awarded service connection for cervical strain.  

In May 2010, the Veteran submitted a letter from his private physician, Dr. R.J.G.  Dr. R.J.G. opined that "there was no question that the cervical, thoracic, and shoulder injuries [were] part of a single trauma he sustained while working on the USS Kiska."  The private physician noted the Veteran's accounts that the Veteran injured his cervical spine while in the military and that the Veteran was currently having symptoms of continuing basilar headaches as well as right shoulder pain.  He assessed that the Veteran had post traumatic injury while serving active duty in the Navy resulting in chronic basilar headaches, cervical compression with radicular symptoms and secondary compression fractures of the cervical spine, which all related from a single injury.   

In December 2016, the Veteran was afforded a VA examination for his shoulder and peripheral nerve conditions.  The VA examiner noted that he reviewed the Veteran's medical record.  The VA examiner opined that it was less likely than not that the Veteran's claimed right shoulder disability was incurred in or caused by his military service.  The Veteran's service treatment records were silent regarding any right shoulder symptoms, but with several notes related to the left shoulder.  The Veteran's VA records indicated a diagnosis of arthralgias related to the shoulder symptoms with normal shoulder x-rays.  The VA examiner stated that based on a review of the Veteran's medical records, the only shoulder diagnosis was the diagnosis of arthralgias with no right shoulder complaints/treatment or worsening of the Veteran's right shoulder condition by his service-connected cervical strain.  It was also less likely than not proximately worsened or caused by his service-connected cervical strain.  The VA examiner also noted he reviewed previous VA examinations, chiropractic notes, and the letter from Dr. R.J.G.  Dr. R.J.G.'s letter attempted to place all of the Veteran's neck and upper extremities together under one diagnosis and it was unknown how many records/tests and evaluations he had access to at the time of his evaluation.  A complete review of the Veteran's service and medical records did not justify the opinion given by Dr. R.J.G. in linking the Veteran's current symptoms to a neck injury in 1992, which was diagnosed as a cervical strain with no change in MRI findings until 1995.  

The Board finds the December 2016 VA examiner's opinion to be more probative than Dr. R.J.G.'s opinion.  It is not clear whether Dr. R.J.G. reviewed the Veteran's whole medical history of record, as the December 2016 VA examiner did.  Also, Dr. R.J.G. did not provide a sufficient rationale as to why he believed the Veteran's symptoms stemmed from his injury in service.  However, the December 2016 VA examiner fully explained why he did not believe the Veteran's right shoulder disorder to be related to the Veteran's military service, or was caused or aggravated by his service-connected cervical strain.  The December 2016 medical opinion weighs against the Veteran's claim.  Significantly, there are no other medical opinions of record favoring the Veteran's claim for direct or secondary service connection.  

In light of the foregoing, the preponderance of the evidence is against a finding of service connection on a direct and secondary basis.  Accordingly, the appeal seeking service connection for a right shoulder disability must be denied.  

B.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2017). Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses, are to be avoided. Id; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's cervical strain is rated at 20 percent under 38 C.F.R. § 4.71(a), Diagnostic Code 5237.  Based on a review of the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected cervical strain is not warranted.

The General Rating Formula for Disease and Injuries of the Spine is laid out in 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243 (2016).  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable anklyosis of the entire cervical spine.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or , the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71(a) (2017). 

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees. 38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5243 (2017). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent evaluation when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note (1) provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71(a), Diagnostic Code 5243 (2017).

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim. 38 U.S.C. §§ 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2016); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for an increased rating for his cervical strain was received on October 5, 2009.  A review of the Veteran's medical records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in the Veteran's disability occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's October 5, 2009 claim for increase.

In December 2009, the Veteran was afforded a VA examination for his cervical spine.  The Veteran reported stiffness in the neck and also that he noticed an occasional "grading sound" in the neck with neck movements.  He reported that he was treated with traction and physical therapy.  The VA examiner noted that active range of motion testing was done on the cervical spine and each set of measurements was repeated three times.  Forward flexion of the cervical spine was to 30 degrees, extension was to 15 degrees, left and right lateral rotation were both at 45 degrees both right and left, left and right side bending was to 30 degrees at the right side and 35 degrees at the left side.  No painful motion was noted on examination.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness or instability.  There was no loss of function with repetitive use.  Also, additional limitations of motion due to flare-ups could not be determined without resorting to speculation.  The Veteran did not have radiculopathy.  

In May 2012, the Veteran was afforded another VA examination for his cervical spine condition.  The Veteran reported symptoms, which included stiffness, pain in the base of neck, and pain being present daily.  The Veteran reported flare-ups once per week with an increase in pain.  Initial range of motion testing revealed forward flexion to 25 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 45 degrees.  There was no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion of the cervical spine following repetitive use testing.  The VA examiner noted that the Veteran did not have any functional loss or impairment of the cervical spine.  The Veteran did not have localized tenderness or pain to palpation for joints/soft tissue of the cervical spine or guarding or muscle spasm.  Further, the Veteran did not have radiculopathy or intervertebral disc syndrome.  

During a March 2016 hearing before the Board, the Veteran testified that his symptoms included neck stiffness, muscle tightness, and pain.  Also, his muscles tightened up, which caused him to not be able to move his neck around "like normal."  The Veteran's mother also testified during the hearing.  She reported that the back of the Veteran's neck would swell up and it would go into a spasm.  She reported that the Veteran got severe headaches and dropped things out of his right hand because he could not hold on to them.  

In March 2017, the Veteran was afforded a VA examination for his neck condition.  The VA examiner indicated that he did not review the Veteran's claims file.  The Veteran was diagnosed with cervical strain and degenerative arthritis of the spine.  The Veteran reported that he had flare-ups of the neck, which were described as tightening of the neck muscle, shoulders, and upper back.  He felt like somebody was trying to "tear his head."  The Veteran reported that medications helped to lower his flare-ups.  The Veteran reported functional impairment in that he was unable to move his head up and down or left to right.  He was unable to lift or pull up.  Initial range of motion testing revealed forward flexion to 45 degrees, extension to 25 degrees, right lateral flexion to 45 degrees, left lateral flexion to 15 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 40 degrees.  The VA examiner noted that the Veteran had pain in all ranges of motion, but the pain did not result in or cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  Repetitive use testing did not reveal additional loss of function or range of motion after three repetitions.  The VA examiner noted that pain significantly limited functional ability with repeated use over a period of time.  With repeated use over time, range of motion testing was forward flexion to 25 degrees, extension to 25 degrees, right lateral flexion to 45 degrees, left lateral flexion to 10 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 40 degrees.  The VA examiner noted that pain significantly limited functional ability with flare-ups.  The VA examiner noted that the Veteran had guarding which resulted in abnormal gait or abnormal spinal contour.  However, the Veteran did not have localized tenderness or muscle spasms.  The Veteran did not have ankylosis, radiculopathy, neurologic abnormalities, or intervertebral disc syndrome.  

In a March 2017 VA physical therapy consultation, the Veteran reported that he had pain that radiated into his shoulder and upper extremities along with numbness and tingling.  He had an injection in the past, which he reported helped.  He reported that the pain was worse when he reached overhead or turned his head.  The pain was better with heat and medication.  The physical therapist assessed that the Veteran's signs and symptoms were consistent with cervical radiculopathy.

Based on the foregoing, the Board finds that the Veteran's service-connected cervical strain does not warrant a rating in excess of 20 percent.  The Veteran reported that his cervical strain caused stiffness and pain in his neck.  He also reported that pain radiated to his shoulder and upper extremities along with numbness and tingling.  The Veteran reported that he had flare-ups of the neck, which were described as tightening of the neck muscles, shoulders, and upper back.  The Veteran went to physical therapy and took medication for his neck pain.  Further, the Veteran's forward flexion at its most restricted was 25 degrees.  Also, in March 2017, it was noted that the Veteran had guarding which resulted in abnormal gait or abnormal spinal contour.  Further, the Veteran did not have ankylosis of the cervical spine or intervertebral disc syndrome with incapacitating episodes.  These findings are most consistent with the 20 percent rating, which contemplates forward flexion greater than 15 degrees but not greater than 30 degrees; an abnormal gait or abnormal spinal contour.  

As for the Veteran's complaints of pain and stiffness in his neck, the Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454-55 (Aug. 27, 2003).  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Therefore, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected cervical strain is not warranted.  



ORDER

Service connection for a right shoulder disorder, to include as secondary to cervical strain, is denied.

A rating in excess of 20 percent for cervical strain is denied.


REMAND

In December 2016, the Veteran was afforded a VA examination for peripheral nerve conditions.  The VA examiner diagnosed the Veteran with bilateral carpal tunnel syndrome and bilateral ulnar peripheral neuropathy.  The VA examiner provided an adequate opinion in regards to the theory of secondary service connection (incurrence).  However, the VA examiner failed to provide a rationale for the negative nexus opinion regarding secondary aggravation.  The examiner also did not provide an opinion with adequate rationale regarding whether the Veteran's condition was related to his military service.  Therefore, on remand, the RO should obtain an addendum medical opinion that addresses whether the Veteran's right upper extremity conditions are related to his military service or aggravated by the service-connected cervical strain.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records and associate with the claims file.  

2.  Following completion of the above, obtain an addendum medical opinion from the same VA examiner who conducted the December 2016 VA examination (if not available, the RO should obtain a medical opinion from another appropriate clinician) to determine the nature and etiology of the Veteran's right upper extremity diagnosed conditions.  

The VA examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right upper extremity conditions are of service onset or otherwise related to his military service.

The VA examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right upper extremity conditions are aggravated by (permanently increased in severity beyond the natural progress) by the service-connected cervical strain.

A full rationale must be provided for all opinions.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any of the issues remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


